DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 2/3/2022 have been fully considered but they are persuasive. See reasons for allowance Below.
A terminal disclaimer was filed on 5/4/2022 to overcome the Double patenting rejection.
Terminal Disclaimer
A terminal disclaimer may be effective to overcome a nonstatutory double patenting rejection over a reference patent (37 CFR 1.321(b) and (c)).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The terminal disclaimer filed on 5/4/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1, 3-5, 7-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Amended claim 1 recites, inter alia,  “extracting, from each of said natural language media inputs, an identifier of an originator of said natural language media input;  extracting, from a social media feed, on the basis of said identifier, data distinct from said content of said natural language media input and indicative of a personality of said originator of said natural language media input; determining, by a personality analyzer using linguistic analytics on said data indicative of said personality and distinct from said content of said natural language media input, a personality metric of said originator of each of said natural language media inputs.”  Froloff teaches "Applications using emotive parsers to establish emotive content profiles of senders, sender's emotive pattern signatures or personality profiles or to establish emotive distributions to stimuli such as collective feelings regarding target issues are alternate application embodiments." This does not teach or suggest "extracting, from a social media feed, ... data distinct from said content of said natural language media inputs" as claimed in claim 1. Furthermore, Froloff (col. 30:26-31) does not teach or suggest using linguistic analytics on "data distinct from said content of said natural language media inputs," also as claimed in claim 1. No other reference remedy the deficiencies of Froloff. For at least these reasons, Froloff alone, or any combination of Froloff with the other references of record, does not render claim 1 obvious. Additionally, The applicant’s amendment more closely resemble the subject matter of allowable patent 10,489,509 both describe an identifier of an originator of the natural language media input and extracting based on the identifier a content distinct from the media input indicative of a personality of the originator. A new search was made and only one reference was deemed relevant the reference to Ebersman U.S. Patent No. 10,050,926 teaches profile information of an author of a message, and using sentiment analysis to develop an ideogram. However, this is not the same as the claimed invention. For these reasons the examiner believes the claims are allowable.
Dependent claims 3-5, 7-17 further narrow the scope of the allowable parent claim and are therefor allowable for the reasons stated above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656